DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2-7, 12-17 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/03/2022.

Information Disclosure Statement
The IDS filed on 08/12/2021 has been considered and made of record.

Oath/Declaration
The oath/declaration filed on 02/26/2021 is acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al. [US 2011/0228493].
Regarding claim 1, Liang et al., disclose a mobile device (100, figures 1-5) comprising:
a PCB (30, figures 1 and 4-5) including a controller (paragraph 0021);
an outer frame (50, figures 4-5) surrounding the PCB;
a switch (171, figures 2 and 5) comprising:
a first piezo-electric actuator (153/1531, figures 2-3 and 5) configured to generate a first actuator voltage signal in response to a first force applied thereto by a user, and to generate a first haptic feedback to the user in response to a first haptic voltage signal transmitted from the controller thereto (figure 5); and
a first virtual button (111, figures 4-5) at a side of the mobile device in the outer frame configured to transmit the first force from the user to the first piezo-electric actuator, and to transmit the first haptic feedback from the first piezo-electric actuator to the user.
Regarding claim 8, Liang et al., disclose wherein the first virtual button comprises: a first push block (113, figure 51) extending through a first hole (51, figures 4-5) in the outer frame for transmitting the first force from the user and receiving the first haptic feedback from the first piezo-electric actuator; and seals (13, figure 5) between the first block and the outer frame (figure 5).
Regarding claim 18, Liang et al., disclose wherein the PCB (30, figure 5) is mounted against the first piezo-electric actuator (1535, figure 5), and configured to apply a preload force to the first piezo-electric actuator.




Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claim 9 discloses the combination features of “wherein the first virtual button comprises a first extension extending though a first hole in the outer frame into contact with the first piezo-electric actuator; a projection extending into a complementary groove provided in the outer frame; and a first living hinge comprised of a first thinned section between the first extension and the projection.”  These features, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 10-11 depend on the allowed claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Park et al. [US 2014/0302705] disclose connection module and mobile terminal having the same; and
Yang et al. [US 2010/0039299] disclose key assembly for portable electronic device using the same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841